        CASE 0:18-cr-00087-ADM-KMM Doc. 165 Filed 02/12/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America,

               Plaintiff,
                                                             MEMORANDUM OPINION
       v.                                                    AND ORDER
                                                             Criminal No. 18-87(1) ADM/KMM
Ihenvbiru Frank Iyamu,

            Defendant.
______________________________________________________________________________

Ihenvbiru Frank Iyamu, pro se.
______________________________________________________________________________

                                      I. INTRODUCTION

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Ihenvbiru Frank Iyamu’s (“Iyamu”) Motion for Extension of Time to File § 2255

Motion [Docket No. 163]. For the reasons stated below, the Motion is denied.

                                        II. DISCUSSION

       Iyamu asks the Court to extend the one-year statute of limitations period for filing a

petition under 28 U.S.C. § 2255. He states that he has been unable to file a § 2255 petition

because his former correctional facility closed in September 2020, and he did not have access to

his legal papers from September 2020 until the completion of his transfer on December 8, 2020.

Mot. at 1.

       The Court lacks authority to grant the request because Iyamu has not yet filed a § 2255

petition, and so no case or controversy exists. See United States v. Asakevich, 810 F.3d 418,

420 (6th Cir. 2016) (affirming denial of inmate’s request for extension of time to file a § 2255

motion because the request was an “advisory opinion about whether he could obtain an extension

for an action not yet in existence and one that may never come into existence”); Swichkow v.
        CASE 0:18-cr-00087-ADM-KMM Doc. 165 Filed 02/12/21 Page 2 of 3




United States, 565 F. App’x 840, 844 (11th Cir. 2014) (“[B]ecause Swichkow had yet to file an

actual § 2255 motion at the time he sought an extension to the limitations period, there was no

actual case or controversy to be heard.”).

       Even if it had jurisdiction, the Court lacks authority to grant the prospective relief Iyamu

seeks. The one-year statute of limitation under § 2255 may be equitably tolled “only if [the

movant] shows ‘(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way’ and prevented timely filing.” Muhammad v.

United States, 735 F.3d 812, 815 (8th Cir. 2013) (quoting Holland v. Florida, 560 U.S. 631

(2010)). “[T]he principle of equitable tolling is an after-the-fact analysis of circumstances that

may have prevented a petitioner from timely filing and does not authorize a court to grant

prospective relief on equitable grounds.” Livingston v. Sec’y, Fla. Dep’t of Corr., No.

20-CV-357, 2020 WL 1812284, at *2 (M.D. Fla. Apr. 9, 2020).

       It remains to be seen whether Iyamu will file a petition and, if so, whether he will be able

to satisfy the equitable tolling requirements. As such, his motion for equitable tolling is denied

without prejudice. See, e.g., Thoresen v. Titus, No. 20-CV-0769, 2020 WL 1977251, at *1 (D.

Minn. Mar. 26, 2020), report and recommendation adopted, No. 20-CV-769, 2020 WL 1976480

(D. Minn. Apr. 24, 2020) (denying request to extend time for filing habeas petition because “this

Court cannot say until Thoresen actually submits his habeas petition that he has been pursuing

his rights diligently or that extraordinary circumstances prevented him from submitting his

habeas petition earlier”).




                                                 2
       CASE 0:18-cr-00087-ADM-KMM Doc. 165 Filed 02/12/21 Page 3 of 3




                                    III. CONCLUSION

      Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Ihenvbiru Frank Iyamu’s Motion for Extension of Time

to File § 2255 Motion [Docket No. 163] is DENIED.

                                                   BY THE COURT:



                                                       s/Ann D. Montgomery
                                                   ANN D. MONTGOMERY
                                                   U.S. DISTRICT COURT

Dated: February 12, 2021




                                              3
